DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-9 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities: 
On lines 5-6 of claim 1, change “between them” to --there-between--.
On line 2 of claim 4, change “these” to --the two--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
on the one hand on the first waveguide and on the other hand on the second waveguide”. However, it is unclear to the Examiner as to what is intended by the recitation of “on the one hand on the first waveguide and on the other hand on the second waveguide” (i.e. “the one hand and the other hand” lack antecedent basis and it is unclear as to what is the meaning of “emerging on the hands”?). The Examiner construes that the Applicant intends to recite that the transmission channel is connected at one end thereof to the first waveguide and is connected at another end thereof to the second waveguide.
On lines 1-2 of claim 2, the Applicant recites “wherein the second waveguide is able to slide along the transmission channel with play”. However, it is unclear to the Examiner as to what the Applicant means by the recitation of “with play” even in light of the specification, thus rendering the claim vague and indefinite. An interpretation could not be made by the Examiner and therefore claim 2 has not been further examined based on its merits and over the prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shijo et al. US 2009/0303145.
	As per claims 1, 3-4, and 6-9, Shijo et al. discloses in Figs. 3, 4, and 9 an antenna (related Fig. 10 and Paragraph 53, radar antenna therein which includes a coupler 31a shown in Fig. 9) comprising:
as per claim 1, a guiding set (e.g. coupler 31a shown in Fig. 9 which propagates or “guides” waves) for radio-electric waves, comprising a pair of waveguides (Paragraph 47 and Figs. 3-4; Coupler 31a corresponds to a coupler shown in Figs. 3-4. In Figs. 3-4, the Examiner interprets a portion of waveguide 11 that is adjacent  made up of a first waveguide (Figs. 3-4, portion of waveguide 11 that is adjacent port 23) and a second waveguide (Figs. 3-4, portion of waveguide 11 that is adjacent port 21) forming successive segments of a same transmission way for the radio-electric waves (A “transmission way” exists from port 23 to port 21 via the portions of waveguide 11.); the set further comprising a connecting piece (Paragraph 28; short slot 20 which is a coupling element “or connecting piece”) comprising: two plates (e.g. metal films 14 and 15) arranged opposite one another while defining an inner space there-between (Fig. 3; Metal films 14 and 15 are arranged opposite one another on opposite sides of dielectric substrate 13 and define an “inner space” there-between.); delimiting means delimiting (“Delimiting” is defined as setting a boundary, thus “delimiting means” corresponds to an element or elements which set(s) a boundary. The Examiner interprets via-holes 17 and 18 to be “delimiting means”, as the holes set a boundary for waveguide 25.), in the inner space, a radio-electric wave transmission channel (e.g. waveguide 25), the transmission channel emerging on the one hand on the first waveguide and on the other hand on the second waveguide (The waveguide 25 as shown in Figs. 3-4 is connected at a top end thereof to the top portion of waveguide 11 and is connected at a bottom end thereof to the bottom portion of waveguide 11.); the delimiting means being formed from a plurality of studs (e.g. via-holes 17 and 18) extending transversely between the two plates (The via-holes 17 and 18 extend in a vertical direction transversely between the two metal films.);
	as per claim 3, wherein the first waveguide is secured to the connecting part (The top portion of waveguide 11 is directly connected (i.e. “secured”) to the waveguide 25.);
	as per claims 4 and 6, wherein the studs are arranged in at least two rows (Figs. 3-4, left and right rows on opposite sides of waveguide 25), the transmission channel being formed between the two rows (The waveguide 25 is formed between the via-holes 17 and 18.); 
	as per claim 7, wherein the delimiting means are solidary arranged to at least one of the plates and are spaced apart from one another (Fig. 3; The via-holes 17 and 18 are directly joined or “solidary arranged” to the metal films 14 and 15.); and
further including another pair of waveguides (Figs. 3-4, a portion of waveguide 12 that is adjacent port 24 and portion of waveguide 12 that is adjacent port 22) similar to said pair of waveguides, wherein the delimiting means delimit, in the inner space, a transmission channel for each pair of waveguides (Figs. 3-4; As shown, the via-holes 17 and 18 set a boundary for the waveguides 11 and 12 within the waveguide 25.).
Allowable Subject Matter
10.	Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	As per claim 5, Shijo et al. does not disclose each of the first and second waveguide being inserted between said rows of studs. The first and second waveguides are disposed between said row of studs, however the waveguides are not separate elements which are slid or “inserted” between the rows.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843